—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated July 17, 1998, which denied his motion for summary judgment dismissing the complaint based upon the failure of the plaintiff Gelina Mombeleur to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The record presents a triable issue of fact (see, CPLR 3212 [b]) as to whether the plaintiff Gelina Mombeleur sustained a serious injury within the meaning of Insurance Law § 5102 (d). Mangano, P. J., Joy, Friedmann and Goldstein, JJ., concur.